                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

 UNITED STATES OF AMERICA,                         §
                                                   §
                           Plaintiff,              §
                                                   §
 v.                                                §          CASE NO.       7:19-CV-405
                                                   §
 12.559 ACRES OF LAND, MORE OR                     §
 LESS, SITUATE IN HIDALGO                          §
 COUNTY, STATE OF TEXAS; AND                       §
 GERARDO MARTINEZ, ET AL.,                         §
                                                   §
                          Defendants.              §

______________________________________________________________________________

           OPPOSED MOTION OF THE UNITED STATES OF AMERICA
                   FOR ORDER OF IMMEDIATE POSSESSION
______________________________________________________________________________


       The United States moves for an order requiring all defendants to this action and all persons

in possession or control of the property described in the Complaint and Declaration of Taking to

immediately surrender possession of the condemned estate to the United States.

                                        I. INTRODUCTION

       The United States requests an Order granting immediate possession of the condemned

estate. Acquiring this property is a necessary step in implementing the congressional directive, set

forth in the Complaint and Declaration of Taking, to secure the border between the United States

and Mexico. Congress provided funding for primary pedestrian levee fencing along the southwest

border in the Rio Grande Valley Sector. Per the appropriation, the United States plans to construct

infrastructure that Congress specifically designated to be constructed in Hidalgo County, Texas,

and the tract identified in this case is part of the designation. Time is of the essence. Accordingly,



                                              Page 1 of 6
the United States respectfully requests this Court to enter an Order of Immediate Possession on an

expedited basis.

                                  II. BACKGROUND FACTS

       Pursuant to the Declaration of Taking Act, 40 U.S.C. § 3114, and Federal Rule of Civil

Procedure (“Rule”) 71.1 (formerly Rule 71A), the United States filed a Complaint, Declaration of

Taking, and a deposit of estimated just compensation to acquire an interest in the subject property.

The United States will use this property to construct, install, operate, and maintain roads, fencing,

vehicle barriers, security lighting, cameras, sensors, and related structures designed to help secure

the United States/Mexico border within the State of Texas. See Dkt. No. 2, Declaration of Taking,

Schedules “B” and “D”. Section 230(a) of the Fiscal Year 2018 Department of Homeland Security

Appropriations Act appropriated funding to acquire the interests sought in this action. See Doc.

No. 2, Declaration of Taking, Schedule “A”; see Consolidated Appropriations Act, 2018, Pub. L.

115-141, div. F, tit. II, 132 Stat. 348 (2018) (appropriating funds). The United States deposited

$93,449.00 as estimated just compensation. Dkt. No. 5.

                            III. ARGUMENT AND AUTHORITIES

       A.      Because it Acquired this Property Under the Declaration of Taking Act, the
               United States is Entitled to Immediate Possession.

       The United States initiated this case by filing a Complaint and a Declaration of Taking and

depositing estimated just compensation into the registry of the Court, as required by the

Declaration of Taking Act (“Act”), 40 U.S.C. § 3114 (formerly 40 U.S.C. § 258a). The filing and

deposit immediately vest title to the acquired property in the United States. See 40 U.S.C.

§3114(b)(1). The Act specifically provides that upon the filing of the declaration of taking, “the

court may fix the time within which, and the terms on which, the parties in possession shall be

required to surrender possession to the petitioner . . . ”. 40 U.S.C. § 3114(d)(1). The purpose of


                                             Page 2 of 6
the Declaration of Taking Act is to give the Government immediate possession of the property and

give the owner immediate compensation, in the form of estimated compensation, in return for title

to the land. United States v. Miller, 317 U.S. 369 (1943). As the Court explained,

       [t]he purpose of the statute is twofold. First, to give the Government immediate
       possession of the property and to relieve it of the burden of interest . . . .
       Secondly, to give the former owner, if his title is clear, immediate cash
       compensation to the extent of the Government’s estimate of the value of the
       property.

Id. at 381 (emphasis added). The transfer of title is immediate upon the filing of the declaration

and deposit of estimated just compensation. See, e.g., Catlin v. United States, 324 U.S. 229, 238

(1945) (holding that a landowner may not delay or prevent the vesting of title by an interlocutory

appeal).

       The Supreme Court reaffirmed that the Declaration of Taking Act immediately confers to

the United States title and a right to possession in Kirby Forest Industries, Inc. v. United States,

467 U.S. 1 (1984). There it reviewed the methods by which the United States may appropriate

property, primarily comparing use of a declaration of taking with a “straight-condemnation”

proceeding. Id. at 3-5. In a “straight condemnation”, the United States only files a complaint in

condemnation and only acquires title after the determination and payment of just compensation.

Id. at 4. In contrast, the Court noted that the Declaration of Taking Act is “[a] more expeditious

procedure . . . ”. Id. The Court held that upon the filing of a declaration of taking and deposit of

estimated just compensation, “[t]itle and right to possession thereupon vest immediately in the

United States.” Id. at 5. Further distinguishing a “straight-condemnation” case from one brought

under 40 U.S.C. § 3114, the Court explained that the adoption of the Declaration of Taking Act

was “for the purpose of affording the Government the option of peremptorily appropriating land

prior to final judgment, thereby permitting immediate occupancy . . . ”. Id. at 12. Finally, as stated



                                              Page 3 of 6
in Narramore v. United States, Congress enacted the Declaration of Taking Act “[t]o give the

Federal Government immediate possession of condemned property and to avoid delays in federal

construction projects…”. 960 F.2d 1048, 1050 (Fed. Cir. 1992).

       Accordingly, because the United States has acquired the property at issue under the

Declaration of Taking Act, the United States is entitled to immediate possession of the property.

See Miller, 317 U.S. at 381; Kirby Forest Indus., 467 U.S. at 5, 12.

       B.      The United States Needs Immediate Possession in Order to Meet the Congressional
               Directive to Construct Fencing in the Rio Grande Valley Sector.

       Congress has mandated that the Department of Homeland Security (“DHS”) achieve and

maintain operational control of the international land border. The Secure Fence Act of 2006, Pub.

L. 109-367, § 2, 120 Stat. 2638 (Oct. 26, 2006). As part of achieving operational control of the

border, the President’s Executive Order on Border Security and Immigration Enforcement

Improvements directs the Secretary of DHS (the “Secretary”) take all appropriate steps to plan,

design, and construct a wall along the southern border. Executive Order 13767, § 4(a). Consistent

with Congress’ mandate that DHS achieve and maintain operational control of the border and the

President’s Executive Order, Congress has directed DHS to construct fencing and related

infrastructure along the southwest border, and specifically in the Rio Grande Valley Sector. See

Consol. Appropriations Act, 2018, Pub. L. 115-141, 132 Stat. 348, div. F, Title II. The United

States needs immediate possession of the subject property in order to meet this congressional

directive. The Secretary has identified specific locations in Hidalgo County, Texas, for the

construction of tactical infrastructure in order to improve security along the border of the United

States. The United States needs to acquire the subject property in order to begin construction,

installation, and maintenance of border security infrastructure in Hidalgo County, Texas. See

Exhibit 1, Declaration of Loren Flossman; see Consol. Appropriations Act, 2018, Pub. L. 115-141,


                                            Page 4 of 6
132 Stat. 348, div. F, Title II (appropriating funds for the current taking). As a result, acquiring

immediate possession of the property for the United States is a necessary step toward meeting the

Congressional directive that DHS construct fencing and related infrastructure along the southwest

border, and specifically in the Rio Grande Valley Sector. Because of the United States’

demonstrated need for immediate access, this Court should grant immediate possession of the

interest sought.

                           IV. CERTIFICATE OF CONFERENCE

       On December 16, 2019, Plaintiff conferred with Attorney Roy Brandys, counsel for

Gerardo Martinez, by email and he is opposed to this Motion.

                                       V. CONCLUSION

       Based on the foregoing, the United States submits that it is entitled to the entry of an order

of immediate possession and requests that the Court grant this motion and enter an order of

possession giving the United States immediate possession of the condemned estate described in

Schedule E of the Declaration of Taking (Docket No. 2).

                                                      Respectfully submitted,

                                                      RYAN K. PATRICK
                                                      United States Attorney
                                                      Southern District of Texas

                                              By:     s/ N. Joseph Unruh _____
                                                      N. JOSEPH UNRUH
                                                      Assistant United States Attorney
                                                      Southern District of Texas No. 1571957
                                                      Texas Bar No. 24075198
                                                      1701 W. Bus. Hwy. 83, Suite 600
                                                      McAllen, TX 78501
                                                      Telephone: (956) 618-8010
                                                      Facsimile: (956) 618-8016
                                                      E-mail: Neil.Unruh@usdoj.gov
                                                      Attorney-in-Charge for Plaintiff



                                             Page 5 of 6
                                CERTIFICATE OF SERVICE

       I, N. Joseph Unruh, Assistant United States Attorney for the Southern District of Texas, do

hereby certify that on this 17th day of December, 2019, a copy of the foregoing was served on the

following parties in accordance with the Federal Rules of Civil Procedure.

Via CMRRR #7017 3380 0000 8520 1562
Roy B. Brandys
Barron, Adler, Clough & Oddo, LLP
808 Nueces Street
Austin, TX 78701

Via CMRRR# 7017 3380 0000 8520 1579
Marvin Fuller
1420 Lion Lake Drive
Weslaco, TX 78596

Via CMRRR# 7017 3380 0000 8520 1586
Pablo “Paul” Villarreal, Jr.
Hidalgo County Tax Assessor & Collector
2804 S. Business Hwy. 281
Edinburg. TX 78539


                                            By:     s/ N. Joseph Unruh            _____
                                                    N. JOSEPH UNRUH
                                                    Assistant United States Attorney




                                           Page 6 of 6
